Citation Nr: 0932379	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-38 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefit sought.  The 
Veteran testified before the undersigned at a June 2009 
Travel Board hearing at the RO.  
 

FINDING OF FACT

The evidence establishes that the Veteran's PTSD has caused 
no more than occupational and social impairment with reduced 
reliability and productivity, and  difficulty in establishing 
and maintaining effective work and social relationships.  The 
evidence does not show deficiencies in most areas, or an 
inability to establish and maintain effective relationships. 
 

CONCLUSION OF LAW

The schedular criteria have not been met for a disability 
rating in excess of 50 percent for PTSD.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. § 3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim for service 
connection, so that VA must provide notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the veteran may not have met all of 
the requirements of the VCAA and related case law, including 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
veteran has been provided all information needed for a 
reasonable person to prove these claims.  

VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim by way of a 
number of letters dated between April 2003 and June 2008, as 
well as in the statement of the case and five supplemental 
statements of the case dated between January 2006 and April 
2009.  These documents provided notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The statement of the 
case informed the veteran of the specific rating criteria 
which would provide a basis for an increased rating for the 
service-connected disorder on appeal.  The RO has provided 
adequate notice of how effective dates are assigned.  The 
claim was subsequently readjudicated most recently in an 
April 2009 supplemental statement of the case.  To the extent 
the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim on appeal.

The claimant was provided the opportunity to present 
pertinent evidence.  The record contains detailed records of 
medical treatment received and the reports of three 
examinations.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

VA has fulfilled its duty to assist the claimant by obtaining 
identified and available evidence needed to substantiate the 
claim, and, as warranted by law, by affording VA examinations 
as discussed below.  There is no indication that any 
additional evidence remains outstanding.

II.  Disability Rating for Posttraumatic Stress Disorder

A.  Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 .  If there is a question that arises as 
to which evaluation to apply, the higher evaluation is for 
application if the disability more closely approximates the 
criteria for that rating; otherwise, the lower rating is for 
assignment. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 .

To evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Court has held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  

The Board has considered whether different ratings may be 
warranted for different time periods based on the evidence of 
record.  The level of severity of the veteran's PTSD has 
remained relatively constant during the relevant period since 
the Veteran submitted a claim for increase.  Therefore staged 
ratings are not applicable.   

According to 38 C.F.R. § 4.126(a), a mental disorder shall be 
evaluated "based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2008).  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  Id.  Under the general 
rating formula for evaluating disability due to mental 
disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD, 
is currently rated as 50 percent disabling, under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  

Under the general rating formula, a 50 percent rating is 
warranted if the evidence shows occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

To warrant the next higher (70 percent) rating, the evidence 
must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships. Id. 

A higher disability rating of 100 percent is assignable if 
there is evidence of more severe symptoms as cited under 38 
C.F.R. § 4.130.  Id.

Psychiatric health care providers have their own system for 
rating psychiatric disability.  This is the Global Assessment 
of Functioning (GAF) rating scale.  This scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM- 
IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
DSM-IV.  The GAF scale score assigned does not determine the 
disability rating VA assigns, however, it is one of the 
medical findings employed in that determination.
  
The medical evidence shows a GAF score has been assigned 
during the pendency of this claim.  An examiner's 
classification of the level of psychiatric impairment, by 
words or by a score, is to be considered but is not 
determinative of the percentage rating to be assigned. 
VAOPGCPREC 10-95.  A GAF score, however, is highly probative 
as it relates directly to the Veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The following applies to the GAF scores relevant to this 
case. A GAF score from 41 to 50 is defined as serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  A GAF score from 51 to 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  A GAF score from 61 to 70 
represents some mild symptoms, or some difficulty in social 
or occupational functioning, but generally functioning pretty 
well, and has some meaningful interpersonal relationships.  
DSM- IV.

The Veteran's statements and testimony describing the 
symptoms of his PTSD are deemed competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be considered with the clinical evidence of 
record and in conjunction with the pertinent rating criteria.

B.  Factual Background 
 
The evidence material to the Veteran's claim is contained in 
the reports of VA examinations, and VA and private treatment 
records.  Additionally, the Veteran testified regarding his 
symptoms during a January 2007 RO hearing, and at a June 2009 
Travel Board hearing before the undersigned.  His wife 
submitted a statement in January 2007 describing the 
Veteran's sleep symptoms, mood swings, and other symptoms.

VA Examinations:  The report of a June 2003 VA examination 
shows that the Veteran reported complaints of having 
nightmares, intrusive recollections, sudden feelings of 
recurring events, efforts to avoid thoughts or feelings 
associated with traumatic events, inability to recall aspects 
of the in-service trauma, anhedonia, restricted range of 
affect, problems with sleeping, irritation and outbursts of 
anger, hypervigilance, exaggerated startle response, and fear 
of being alone.  The Veteran currently was taking medication 
for sleep, dysphoria, and mood.  

On examination, the Veteran was on time for the appointment, 
and casually dressed with good eye contact.  His grooming and 
hygiene were good.  His level of activity was normal though a 
bit nervous.  He was cooperative and spoke with a normal rate 
and rhythm.  His mood was dysphoric and anxious, noting some 
periods of problems with anger and hypervigilance.  His 
affect was normal with some constriction.  Thought processes 
were normal, with no sign of formal thought disorder.  
Thought content was consistent, with no signs of 
hallucinations or delusions.  He was oriented as to person, 
place, date, and situation.  His concept formation appeared 
normal and intelligence was average.  His concentration and 
memory were within normal limits.  He was aware of his 
problems and understood the outcome of his behavior.  Impulse 
control appeared fairly good. 

The Veteran reported having nightmares and loss of appetite.  
He denied having current suicidal or homicidal ideation.  
After examination, the diagnosis on Axis I was PTSD, chronic, 
moderate.  The GAF score was 60.  The examiner noted that 
this score reflected current increased stress created by the 
current Iraqi conflict, which increased his flashbacks and 
intrusive thoughts; as well as by difficulty in readjusting 
to home life, and loss of his job due to a layoff.  

The report of an October 2005 VA examination shows that the 
Veteran reported having been married since 1978.  He and his 
wife had one step child.  He denied using alcohol or drugs, 
and last used alcohol 20 years before.  The Veteran reported 
that his quality of life had deteriorated since the last VA 
examination, due to physical health deterioration.  The 
Veteran reported that he had mood swings and his wife had 
trouble understanding his problems.  He reported complaints 
of poor sleep and nightmares that contributed to difficulties 
when awake.  

On examination, the Veteran was clean and well-groomed.  He 
had no abnormal motor behavior.  His posture was normal, his 
gait somewhat slow.  Facial expressions were normal and 
responsive.  His voice was well-modulated and speech was at a 
normal pace and clearly articulated.  He was oriented times 
three and his answers were logical and relevant, but rambled 
at times.  There was no evidence of psychosis; and he denied 
any hallucinations.  Attention and concentration were fair.  
Memory deficits were reported in recent memory.  Immediate 
and remote memory appeared intact.  

The Veteran acknowledged suicidal ideation two months before 
that appeared to be passive, without plan or intent.  He 
denied thoughts of hurting others.  His mood was depressed, 
and somewhat irritable.  On assessment of the Veteran's PTSD 
the examiner found that the Veteran persistently re-
experienced traumatic events and he  had intrusive 
distressing recollections and dreams on a daily basis.

After examination the Axis I diagnosis was PTSD (moderate 
impairment).  On Axis V, the GAF score attributable solely to 
the PTSD was 58.  The examiner commented that the GAF score 
was lower than at the last examination because the Veteran 
indicated that he was no longer taking any psychiatric 
medication.  The examiner opined that based solely on mental 
health issues, the Veteran was employable; and that the PTSD 
was impairing the Veteran to a moderate degree.  The examiner 
commented that recent group therapy notes did not suggest 
suicidal ideation or other severe impairment, but rather 
suggested that the Veteran was generally coping well with his 
symptoms.

The report of a June 2006 VA examination shows that the 
examiner stated he was unsure why two recent therapists' 
notes awarded the Veteran two such low GAF score (45 in April 
2004 and 42 in April 2006), given that the Veteran denied 
suicidal and homicidal ideation.  The Veteran reported having 
been married for 28 years.  

On examination the Veteran demonstrated no impairment of 
thought process or communication, or delusions or 
hallucinations.  Eye contact and interaction were within 
normal limits.  The Veteran endorsed both suicidal and 
homicidal thoughts and ideations for the past several years, 
but he denied any plans or intent.  The examiner noted that 
the Veteran's report in this regard conflicted with treatment 
records; he had denied homicidal and suicidal ideations to 
his outpatient therapist over this time.

The Veteran was oriented times three.  He denied significant 
memory loss or impairment, obsessive or ritualistic 
behaviors, panic attacks, diagnosable depression and anxiety 
and impaired impulse control.  The rate and flow of speech 
were within normal limits. The Veteran did endorse some 
feelings of depression as he was now wheelchair bound due to 
diabetes.  He reported sleeping only three to four hours, and 
his energy level was low when awake.  The Veteran endorsed 
PTSD symptoms including flashbacks and other intrusive 
thoughts, emotional and physiological reactivity, ongoing 
avoidance, concentration, irritability, and feeling 
constantly on alert and jumpy.  He described a daily 
frequency of associated symptoms of a moderate severity.  

Based on a review of the veteran's medical records and his 
verbal report, the examiner diagnosed PTSD, chronic, moderate 
severity with a GAF score of 50 to indicate serious symptoms 
to include the Veteran's verbal report of suicidal and 
homicidal thoughts and ideation.  In this regard, the 
examiner noted that this report was contrary to documented 
outpatient mental health records, in which the Veteran 
consistently denied homicidal and suicidal ideation.  On Axis 
I, the report contains a diagnosis of PTSD, chronic, moderate 
to severe.  The GAF score recorded for PTSD was 50.  The 
examiner noted that the Veteran was unemployed but not due to 
mental health issues.

Treatment Records:  VA treatment records during the period 
from 2003 to 2009 show that the Veteran participated in 
individual and group therapy.  These records include an April 
2004 VA mental health note, showing that the Veteran reported 
having increased levels of confusion and difficulties with 
concentrating, increased nightmares and anxiety on hearing 
helicopters.  At that time the attending psychologist 
assigned a GAF scale of 45.  In April 2006 the same 
psychologist assigned a GAF scale of 42.  That score was 
based on an assessment that the Veteran had feelings of guilt 
and unresolved reactions.  He had flashbacks.  He continued 
to work but reported that he was becoming more detached from 
his job and other workers.

Except for those two occasions, VA treatment records show a 
generally consistent and milder level of severity in 
symptoms.  As reflected in GAF scores of 60 and 65 generally 
assigned between June 2006 and April 2009, the competent 
evidence reflects a lower level of severity than that shown 
in April 2004 and June 2006.  Treatment records show that the 
Veteran had symptoms such as depression relating to job loss, 
flashback memories of combat, nightmares, and anxiety/panic 
reactions.  

An October 2006 VA intake assessment note shows that the 
Veteran had symptoms of flashbacks, avoidance behavior, 
physiological hyperreactivity, anger, irritability and some 
depressive symptoms.  The Veteran denied having any current 
suicidal or homicidal ideations.  The GAF score was 65.

In a June 2007 statement, a VA psychologist opined that the 
Veteran had serious and chronic PTSD that had created a great 
deal of distress and impairment.  The psychologist noted that 
the Veteran had service-connected disabilities of PTSD, 
diabetes, coronary artery disease, peripheral neuropathy, 
bilateral lower legs, gunshot wound, and Charcot foot.  The 
psychologist opined that the combination of the Veteran's 
mental health and physical issues caused the Veteran serious 
difficulty in maintaining employment.  

The most recent clinical evidence is an April 2009 VA 
treatment note containing findings representative of other 
treatment records.  The Veteran was alert and oriented times 
three.  He was found to be well groomed, pleasant and polite, 
with good eye contact and frequent joking.  There were no 
abnormal motor movements, no psychomotor agitation or 
retardation.  Speech was fluent and coherent, with normal 
volume, rate, and rhythm.  Thought process was linear and 
goal directed.  The Veteran denied suicidal or homicidal 
ideation.  There was no psychosis.  Regarding mood he 
reported there were "good days and bad days."  The 
Veteran's affect was bright.


C.  Analysis

The Board has considered whether the evidence discussed above 
meets or approximates the criteria necessary to warrant a 
disability rating in excess of the currently assigned 50 
percent.  As shown in the discussion above, the evidence 
clearly does not show generally such requisite symptoms as 
follows: suicidal ideation; obsessional rituals; illogical 
speech; near continuous panic or depression; spatial 
disorientation or neglect of personal appearance and hygiene.  

Notably, during an October 2005 VA examination the Veteran 
acknowledged recent suicidal ideation.  The examiner 
discounted that report, however, by noting that recent group 
therapy notes did not suggest suicidal ideation or other 
severe impairment, but rather those notes suggested the 
Veteran was generally coping well with symptoms.  While that 
examiner recorded a GAF score of 58, which in itself 
indicated merely moderate symptoms, the examiner indicated 
that this lower than previous score resulted because the 
Veteran was no longer taking any psychiatric medication.  

A VA psychologist assigned GAF scores of 45 and 42 in April 
2004 and April 2006, respectively.  Under DSM- IV, these 
scores would reflect serious symptoms or impairment, 
including suicidal ideation, severe obsessional rituals, no 
friends, inability to keep a job.  DSM- IV.  The psychologist 
did not, however, associate these scores with such serious 
symptoms, rather they were associated with symptoms such as 
flashbacks, detachment from work and workers, anxiety, and 
sleep difficulties.  Moreover, as discussed above, the June 
2006 VA examiner discounted these scores given the Veteran 
had denied suicidal and homicidal ideation during treatment 
visits.  

Otherwise, the GAF scores recorded during the relevant period 
reflect moderate to mild symptoms.  Moreover, during the 
period through 2009, the general assessment was that the PTSD 
was moderate.  Notably, the Veteran has had a long-term 
marriage with no evidence of significant problems to an 
extent warranting an increase under pertinent diagnostic 
criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.   

In sum, the Board does not find that the objective findings 
of record are sufficient to warrant a rating in excess of 50 
percent.  The Board does not find that the symptomatology 
approximates the criteria for the next higher disabilitiy 
rating of 70 percent.  Id.  That is, the objective findings 
of record do not include those meeting the criteria of being 
"with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and an inability to establish 
and maintain effective relationships.  Id."  Essentially 
none of these are shown, with the exception of a very 
infrequent report of suicidal ideation inconsistent with 
other medical evidence.  More importantly, the veteran does 
not have an inability to establish and maintain effective 
relationships.  Id.  

To the extent he may have some deficiencies in some of these 
areas, such deficiencies are contemplated in ratings lower 
than 70 percent; and the objective medical evidence most 
nearly approximate the criteria for a 50 percent disability 
rating.  See 38 C.F.R. § 4.130.  The preponderance of 
evidence is against a grant of a disability rating in excess 
of 50 percent for PTSD for any period of time under review.  
Hart, supra.


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


